Citation Nr: 0631985	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-24 736A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence had been received to 
reopen the claim for service connection for psoriasis, scalp, 
chest, and private organ.

2.  Whether new and material evidence had been received to 
reopen the claim for service connection for polyarthritis 
(including psoriatic arthritis) involving hands, knees, 
ankles, feet, and back.

3.  Whether new and material evidence had been received to 
reopen the claim for service connection for essential 
hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an appeal of an April 2003 rating 
decision by the Department of Veterans Affairs (VA) regional 
office (RO) in Indianapolis, Indiana, which denied all issues 
addressed herein.

To establish jurisdiction over the issues of service 
connection for psoriasis, scalp, chest, and private organ 
(psoriasis); polyarthritis (including psoriatic arthritis) 
involving hands, knees, ankles, feet, and back 
(polyarthritis); and essential hypertension, the Board must 
first consider the issue of whether new and material evidence 
has been submitted to reopen the claims.  38 U.S.C.A. 
§§ 5108, 7104 (2005).  The Board must proceed in this fashion 
regardless of the RO's actions.  See Barnett v. Brown, 83 
F.3rd 1380 (Fed.Cir. 1996) and VAOPGCPREC 05-92.  Therefore, 
the issues before the Board are whether new and material 
evidence has been submitted to reopen the claims for service 
connection for psoriasis, polyarthritis, and essential 
hypertension.

The reopened claims of service connection for psoriasis and 
service connection for polyarthritis, and the issue of 
whether new and material evidence have been submitted to 
reopen the claim for service connection for essential 
hypertension are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The evidence received by VA since the August 2002 RO 
rating decision pertinent to the claim of service connection 
for polyarthritis (including psoriatic arthritis) involving 
hands, knees, ankles, feet, and back bears directly and 
substantially on the specific matter under consideration 
because it tends to show that the veteran polyarthritis 
disability is related to exposure to herbicides in service; 
it relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.

2.  The evidence received by VA since the August 2002 RO 
rating decision pertinent to the claim of service connection 
for psoriasis, scalp, chest, and private organ; polyarthritis 
(including psoriatic arthritis) involving hands, knees, 
ankles, feet, and back, bears directly and substantially on 
the specific matter under consideration because it tends to 
show that the veteran has a current polyarthritis disability 
that is related to exposure to herbicides in service; it 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 2002 rating decision that denied an 
application to reopen a claim for psoriasis, scalp, chest, 
and private organ; polyarthritis (including psoriatic 
arthritis) involving hands, knees, ankles, feet, and back; 
and essential hypertension is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

2.  Evidence received since the August 2002 rating decision 
denying an application to reopen a claim for psoriasis, 
scalp, chest, and private organ is new and material; 
accordingly, the claim for service connection for psoriasis, 
scalp, chest, and private organ is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).

3.  The August 2002 rating decision that denied an 
application to reopen a claim for service connection for 
psoriasis, scalp, chest, and private organ; polyarthritis 
(including psoriatic arthritis) involving hands, knees, 
ankles, feet, and back; and essential hypertension is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2003).

4  Evidence received since the August 2002 rating decision 
denying an application to reopen a claim for polyarthritis 
(including psoriatic arthritis) involving hands, knees, 
ankles, feet, and back is new and material; accordingly, the 
claim for service connection for polyarthritis (including 
psoriatic arthritis) involving hands, knees, ankles, feet, 
and back is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant in the 
processing of the claims under the VCAA have been fulfilled.  
As discussed in more detail below, sufficient evidence is of 
record to reopen the veteran's claims for service connection 
for psoriasis and polyarthritis.  The Board is undertaking 
additional development pursuant to the VCAA to assist the 
veteran with these claims, as described in the appended 
remand.

Law and Regulations

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  If new and material 
evidence has been received with respect to a claim, which has 
become final, then the claim is reopened and decided on a de 
novo basis.  38 U.S.C.A. § 5108.  

The appellant's application to reopen his claims for service 
connection for psoriasis and polyarthritis PTSD was received 
in November 2003, well after August 29, 2001, the effective 
date of the amended § 3.156, which redefined "new and 
material evidence" needed to reopen a previously denied 
claim.  See Fed. Reg. 45,620, 45,629-30 (August 29, 2001), 
codified as amended at 38 C.F.R. § 3.156(a).
 
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2005).

For the limited purpose of determining whether new and 
material evidence has been submitted in the instant case, the 
Board will presume that the evidence submitted by and on 
behalf of the claimant to be credible.  King v. Brown, 5 Vet. 
App. 19 (1993).  The exceptions to this presumption are where 
the evidentiary assertion is inherently incredible or when 
the facts asserted are beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 
(1994).  

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  his service medical 
records; VA records for treatment from 1985-2005; private 
treatment records, Social Security Administration records, a 
VA examination; and his contentions as reflected in his 
arguments and written statements.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, on the claim.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the claimant).

Psoriasis and Polyarthritis

New and material evidence has been received to reopen service 
connection for psoriasis and polyarthritis.  At the time of 
the August 2002 rating decision, the evidence included a 
nexus opinion from J.A., M.D., one of the veteran's treating 
physicians.  Dr. A. expressed his strong belief that the 
veteran's psoriatic arthritis, psoriasis, and hypertension 
were related to exposure to Agent Orange.  The physician did 
not provide in this April 2001 statement, any rational basis 
for his "belief" regarding etiology or what, if any, 
treatment records he reviewed.  The RO explained in its 
August 2002 rating decision, stating, "The statement 
provided by Dr. [A.] was carefully considered; however, Dr. 
[A.] provided no rationale or analytical findings to support 
his opinion that arthritis and psoriasis were related to 
Agent Orange exposure nor did he cite any medical treatise or 
scientific data.  It is also not shown that Dr. [A.] reviewed 
the entire evidentiary records contained in your claims 
folder."  In his September 2002 statement, Dr. A. indicates 
that he based his opinion on a detailed history, which 
included information as to the veteran's onset of pertinent 
symptoms being within one year after his service in the 
Vietnam War, physical examination, the rheumatologist's 
opinion, and other pertinent x-rays and laboratory tests.  
Although Dr. A. does not reference any medical treatise or 
scientific data, he does provide pertinent information 
regarding the foundation on which his opinion lies.  For this 
reason, the Board does not find his August 2002 opinion to be 
cumulative.  And regardless of what the opinion may lack in 
depth or substance, the opinion is entitled to a presumption 
of credibility because Dr. A. is competent to render a 
medical opinion and the content of his statement is not 
patently incredible.  King, 5 Vet. App. 19 (1993); cf. Duran 
v. Brown, 7 Vet. App. at 220 (1994).  

While the Secretary has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted, and regulations do not afford a presumption of 
service connection for psoriasis or arthritis, regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In 
other words, presumption is not the sole method for showing 
causation in establishing a claim for service connection as 
due to herbicide exposure.  Because Dr. A. opines that the 
veteran's psoriasis and polyarthritis disabilities are 
related to an exposure to herbicides in service, it raises at 
least a reasonable possibility of substantiating the 
veteran's claims for service connection for psoriasis and 
polyarthritis; accordingly, the claims are reopened.


ORDER

New and material evidence has been received to reopen the 
claim for service connection for psoriasis, scalp, chest, and 
private organ.

New and material evidence has been received to reopen the 
claim for service connection for polyarthritis (including 
psoriatic arthritis) involving hands, knees, ankles, feet, 
and back.


REMAND

Essential Hypertension

In a recent decision, the United States Court of Appeals for 
Veterans Claims (the Court) addressed directives consistent 
with the VCAA with regard to new and material evidence.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  

The Court stated that in order to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence-evidence that is 
both new and material.  The terms "new" and "material" 
have specific, technical meanings that are not commonly known 
to VA claimants.  Because these requirements define 
particular types of evidence, when providing the notice 
required by the VCAA it is necessary, in most cases, for VA 
to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  This notice obligation does not 
modify the requirement that VA must provide a claimant notice 
of what is required to substantiate each element of a 
service-connection claim.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In other words, VA must notify a claimant of the evidence and 
information that is necessary to first reopen the claim and 
then to establish entitlement to the benefit sought by the 
claimant underlying his claim to reopen.

The content of the notice for a claim to reopen service-
connection based on new and material evidence is influenced 
by the evidence that was of record at the time of the last 
denial.  Within the context of a claim to reopen, the 
Secretary must look at the bases for the denial in the prior 
decision and respond with a notice letter that describes what 
evidence is necessary to substantiate the element(s) of 
service connection that were found insufficient in the 
previous denial in order to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, which was the underlying legislative intent of 
the VCAA notice requirements.  Therefore, the question of 
what constitutes material evidence to reopen a claim for 
service connection depends on what basis the prior claim was 
denied.  

The veteran in this matter was not provided any specific 
notice of what constitutes material evidence in his claim to 
reopen service connection for essential hypertension.  The 
failure to provide notice of what constitutes material 
evidence would generally be the type of error that has the 
natural effect of producing prejudice because it would 
constitute a failure to provide notice to a claimant of a key 
element of what it takes to substantiate a claim to reopen.  
Without such notice, a claimant effectively would be deprived 
of an opportunity to participate in the adjudication process 
because she or he would not know what evidence was needed to 
reopen her or his claim.  Accordingly, the issue whether new 
and material evidence has been received to reopen service 
connection for essential hypertension must be remanded for 
the claimant to be furnished specific notification of the 
reason(s) for the prior final denial and of what constitutes 
material evidence.  

Psoriasis and Polyarthritis

The presumption of credibility that is afforded new evidence 
during the determination of whether to reopen a claim does 
not apply to the adjudication of the claim, once reopened.  
Consequently, the Board must determine whether the evidence 
is sufficient to adjudicate the merits.  In this matter, 
while apparent that Dr. A's medical opinion is based on some 
familiarity with the veteran's medical history, it is unclear 
to what extent, if any, that the claims file was reviewed.  
See generally 38 C.F.R. § 4.2 (2005) (". . . if the 
[examination] report does not contain sufficient detail, it 
is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.").  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and, Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).  It is also unclear to what extent Dr. A's 
opinion is based on medical history provided by the veteran.  
Leshore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence which 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical 
evidence.")  Thus, the Board concludes that the evidence of 
record is not sufficiently probative to resolve the claims 
for service connection of psoriasis and polyarthritis, but it 
is sufficient to warrant further inquiry.  38 C.F.R. 
§ 3.159(c)(4).  When the medical evidence of record is 
insufficient, VA is always free to supplement the record by 
seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, this matter is REMANDED for the following 
action:

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with recent court decisions, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 & Supp. 2005), and any 
other applicable legal precedent.  The 
RO's attention is directed to Dingess v. 
Hartman, 19 Vet. App. 473 (2006) 
(requiring VCAA notice to include the 
five elements of a service connection 
claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between 
the veteran's service and the disability; 
(4) degree of disability; and (5) 
effective date of the disability.)  The 
RO should provide the appellant written 
notification specific to his claims for 
service connection for psoriasis and 
polyarthritis and his application to 
reopen his claim for service connection 
for essential hypertension).  The 
appellant should further be requested to 
submit all evidence in his possession 
that pertains to his claims.

The VCAA notice should include specific 
notice of why the claim for service 
connection for essential hypertension was 
previously denied and what constitutes 
material evidence for the purpose of 
reopening the claim.  

2.  Thereafter, the veteran should be 
scheduled for a medical examination to 
determine the nature and etiology of: (i) 
any psoriasis disorder found to be present 
and (ii) any polyarthritis disorder 
(including psoriatic arthritis) involving 
hands, knees, ankles, feet, and back found 
to be present.  The claims file should be 
provided to and pertinent documents 
therein reviewed by the examiner in 
conjunction with the examination.  The 
examiner is requested to review the 
appropriate records in the file to assist 
with providing an opinion.  Following a 
review of all of the relevant medical 
records in the claims file, obtaining a 
history from the veteran, the clinical 
evaluation, and any tests that are deemed 
necessary, the examiner is requested to 
opine on the following issues:  (1) 
whether the veteran has a psoriasis 
disability and, if so, whether it is at 
least as likely as not that such 
disability was incurred or aggravated 
during service (including as a result of 
exposure to herbicides); and 
(2) whether the veteran has a 
polyarthritis disability (including 
psoriatic arthritis) involving hands, 
knees, ankles, feet, and back and, if so, 
whether it is at least as likely as not 
that such disability was incurred or 
aggravated during service (including as a 
result of exposure to herbicides).

If the examiner cannot answer any of the 
above questions without resort to 
speculation, he or she should so 
indicate.  The clinician is also 
requested to provide a rationale for any 
opinion expressed.

3.  Thereafter, the AMC should 
readjudicate the claim to reopen service 
connection for essential hypertension and 
the claims for service connection for 
psoriasis, scalp, chest, and private 
organ, and polyarthritis (including 
psoriatic arthritis) involving hands, 
knees, ankles, feet, and back.  If the 
claims remain denied, the veteran and his 
representative should be furnished an 
appropriate SSOC, and given the 
opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


